Citation Nr: 1310756	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-15 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for claimed residuals of a positive tuberculosis test, to include tuberculosis (TB) itself.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disorder of the lumbar spine, to include degenerative disc disease L4-L5, degenerated L5-S1 with posterior herniation.  

4.  Entitlement to service connection for a disorder of the cervical spine, to include C6-C7 degenerative disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975, July 1978 to February 1983, and from February 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

For purposes of clarification, the Board points out that a service connection claim for a right shoulder condition is not in fact in appellate status.  Entitlement to service connection for a right shoulder condition was denied in a February 2008 rating action.  A timely notice of disagreement was filed in April 2008 and a Statement of the Case was issued in March 2009.  On a VA Form 9, received in April 2009 the Veteran specifically indicated that he only wanted to appeal the following 4 service connection issues: tinnitus; residuals of tuberculosis; a disorder of the cervical spine, and a disorder of the lumbar spine.  The right shoulder condition was specifically omitted.  The Veteran's representative re-iterated the fact that only 4 issues were being appealed, in an April 2009 statement.  Thereafter, the right shoulder issue was not raised again until it was included as an issue on a pre-certification brief dated in June 2012.  Accordingly, there was no timely appeal of the service connection claim for a right shoulder condition and the claim is not in appellate status.  However, as the claim was re-raised in June 2012, it will be referred as an application to reopen the claim.  

A March 2013 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

A service connection claim for a right shoulder disorder (requiring new and material evidence to reopen it) has been raised by the record (June 2012), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The service connection claims for disorders of the lumbar and cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By lay history only, the Veteran reports that he had a positive PPD (purified protein derivative) test in either April 1975 or July 1978 - not shown by clinical records; there is no current diagnosis of tuberculosis, nor was a diagnosis of active tuberculosis recorded in the service treatment records or within the first three years after service.   

2.  A positive PPD test, even if shown, does not constitute evidence of past or present active tuberculosis; and TB was not diagnosed during any of the Veteran's periods of service, within the first three years after service, or at any time thereafter.   

3.  The evidence of record does not show that the Veteran's currently manifested tinnitus has been chronic and continuous since service, or that it is etiologically related to any of his periods of active military service.



CONCLUSIONS OF LAW

1.  Tuberculosis was not incurred in or aggravated by active military service, nor may active tuberculosis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.371, 3.374 (2012).   

2.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims in a letter dated in October 2007, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.   

The Board further observes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in the October 2007 letter, prior to the initial adjudication of the claims in February 2008.  Thereafter, the RO adjudicated the claims in a Statement of the Case (SOC) issued in March 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).   

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The service treatment records (STRs) and post-service treatment records including private medical reports have been obtained and associated with the file.  In addition, lay statements have also been added to the file along with contentions and arguments provided by the Veteran and his representative.  

VA's duty to assist also includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, a VA audio examination was conducted in December 2007.  The Veteran and his representative have not maintained that this examination was in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  With respect to the claim involving TB, as discussed in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder claimed (TB), and further substantiating evidence suggestive of a linkage between the aforementioned claimed condition and his active service.  As will be explained herein, in the absence of any indications of TB on testing during service or by virtue of a clinical diagnosis of TB post-service, no examination, opinion, or further duty to assist is required in conjunction with that claim.  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Service Connection Claims

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for conditions including organic diseases of the nervous system such as tinnitus, may additionally be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

A. Residuals of a Positive Tuberculosis Test

In October 2007, the Veteran filed a service connection claim for a positive TB test, indicating that this occurred in July 1978.  

A review of STRs reflects that a TB test was done on July 17, 1978, which revealed no significant abnormality, nor was TB diagnosed.  Earlier and subsequent STRs similarly fail to reveal any positive TB test or diagnosis. 

In an April 2008 statement, the Veteran indicated that TB began during his first period of service from April 1972 to April 1975, and that his currently manifested residuals included night sweats.  In a later statement of April 2009, he maintained that the positive TB test occurred upon testing in April 1975, the clinical records are negative for any positive TB test at that time.

There is no indication of any positive post-service TB test or diagnosis of TB.

Analysis

Presumptive service connection is provided for tuberculosis, which becomes manifest to a compensable degree within three years from the date of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Pulmonary tuberculosis must be established by competent medical evidence and X-ray examination within three years of a veteran's service.  38 C.F.R. §§ 3.307(a)(3), 3.371(a), 3.374(c) (2012).   

The Veteran has alternately reported that he had a positive TB test in either April 1975 or July 1978.  In this case, the Board notes that the STRs are entirely negative for a positive PPD test, and tuberculosis was not diagnosed.  

A comprehensive review fails to reveal a positive TB test or diagnosis of TB during any of the Veteran's periods of service, or at any time post-service.  In the absence of evidence of current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Essentially, even if a positive PPD test were shown, service connection cannot be granted in the absence of medical evidence showing that the Veteran has active, chronic residuals of tuberculosis, or any disability resulting therefrom.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (service connection requires medical evidence showing that the veteran has the claimed disability).   

With regard to the claimed positive PPD test results, the Board initially notes that a positive PPD test is not itself a disability, rather it is a finding on a laboratory tuberculin test used in exploring a possible diagnosis of tuberculosis; purified protein derivative examination is used to test for exposure to Mycobacterium tuberculosis.  See Dorland's Illustrated Medical Dictionary 1687, 1756 (28th ed. 1994).   

In Tubianosa v. Derwinski, 3 Vet. App. 181 (1992) the Court of Appeals for Veterans Claims held that, pursuant to the regulatory provisions of 38 C.F.R. §§ 3.371 and 3.374, VA may not grant service connection for pulmonary tuberculosis unless a claimant submits VA or service physician diagnoses thereof, or submits the diagnoses of a private physician supported by clinical, X-ray, or laboratory studies or evidence of hospital treatment.  Here, the service records show no diagnosis of active pulmonary tuberculosis, and there are no records of diagnosis, treatment, positive X-rays, or laboratory studies that indicate the Veteran had active pulmonary tuberculosis within three years of separation.  Similarly, post service records show no diagnosis of active pulmonary tuberculosis, and there are no records of diagnosis, treatment, positive X-rays, or laboratory studies that indicate the veteran had active pulmonary tuberculosis.  Accordingly, the benefit sought on appeal must be denied.   

In the instant case, the evidentiary record indicates that Veteran has not been diagnosed or treated for tuberculosis.  Since a positive PPD test result (not actually shown in this case) is a laboratory finding, not a "disability", and tuberculosis as a disease entity has not been clinically shown, service connection for tuberculosis is not warranted.  In the absence of diagnosis of active tuberculosis at any time, service connection is not warranted.  The preponderance of the evidence is against the claim for service connection for a positive PPD test/tuberculosis.  Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B. 
Tinnitus

In October 2007, the Veteran filed a service connection claim for tinnitus, indicating that this occurred as a result of acoustic trauma sustained during his first period of service from April 1972 to April 1975.  

STRs for all three of the Veteran's periods of service are negative for lay complaints or clinical findings of tinnitus and a February 2004 examination report specifically reflects that the Veteran denied having symptoms of tinnitus. 

A VA audio examination was conducted in December 2007 and the claims folders and medical records were reviewed.  The Veteran complained of bilateral constant tinnitus and gave a history of several years of military noise exposure.  No history of recreational or occupational noise exposure was reported.  

In April 2008, the Veteran provided a medical statement dated in December 1999, indicating that he had hearing loss and tinnitus.  A history of exposure to noise from firearms with the Air Force was noted.  

Analysis

The Veteran has claimed that he has tinnitus, for which service connection is warranted.  He maintains that this condition is related to acoustic trauma sustained during his first service period.  

Tinnitus has been defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  See also Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004).  In this case, Hickson element (1), evidence of disability has been established, as tinnitus was subjectively identified and essentially diagnosed upon examination of 2007.  

With the establishment of a diagnosed disorder, the first element of the three-pronged service connection analysis in Hickson, has been met.  See Hickson, supra.  Under 38 C.F.R. § 3.303(b), the second and third Hickson elements may be established through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. at 307; see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Tinnitus was not shown by virtue of STRs to have been present during any of the Veteran's periods of service, or for the span of many decades since separation from his first two periods of service.  A sole complaint of tinnitus is shown in 1999.  However, significantly, STRs for the Veteran's third period of service from February 2003 to May 2004 are entirely negative for lay complaints or clinical findings of tinnitus.  

The Veteran himself has provided lay statements to the effect that he experienced acoustic trauma in service since his first period of service from April 1972 to April 1975.  The Veteran is competent to provide such a history and it is found credible.  Even acknowledging that the Veteran's sustained acoustic trauma in service, there still must be competent and credible evidence presented establishing a nexus or relationship between currently manifested tinnitus and his military noise exposure.

It is noteworthy that the STRs were entirely negative for any indications of tinnitus between 1972 and 2004, and that post service evidence includes only that sole mention of tinnitus in 1999, during the over 35 year period extending from the Veteran's first discharge from service.  Thereafter, subsequent complaints of tinnitus were not again documented in clinical records until 2007.  This is evidence which tends to show that tinnitus has not been chronic and continuous since service.  Such a lengthy time interval between service and the Veteran's report of tinnitus or any ear problems, is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis).

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis.  No such evidence has been presented in this case.  

The Veteran has essentially maintained that he has experienced chronic and continuous symptoms of tinnitus in and since his first period of service.  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Notably, in Charles v. Principi, 16 Vet. App. 370, 374 (2002), the United States Court of Appeals for Veterans Claims (Court) determined that tinnitus was among the disorders capable of lay observation, with the Veteran competent to render a continuity-of-symptomatology opinion.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

As to credibility, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).   

The Board has weighed the Veteran's statements as to continuity of symptomatology since the 1970's against the absence of documented complaints or treatment for tinnitus until 1999, and thereafter 2007, and has found his remote recollections as to symptoms experienced in the distant past, made primarily in connection with a claim for benefits, to be of low probative value.  In this case, there is also evidence which actually contradicts the Veteran's report of continuous and chronic symptomatology of tinnitus in and since his first period of service, in the form of several examination reports dated from 1975 to 2004.  Thereafter it was not until 2007, and only in conjunction with filing a service connection claim, that the Veteran initially asserted that he even had tinnitus.  

In light of the totality of the evidence, the Board finds that the Veteran's lay statements with respect to the onset and continuity of his tinnitus symptomatology are simply not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  Such an account of the Veteran's reported history of continued symptoms of tinnitus in and since service is inconsistent with, and in fact contradicted by other evidence of record, such as the STRs, reserve records, and post-service evidence.  Moreover, the record is entirely negative for any lay or clinical indications of tinnitus until 1999, almost more than 20 years after the Veteran's discharge from his first 2 periods of service.  Tinnitus was not shown to have existed prior to, during or upon separation from the Veteran's third period of service from February 2003 to May 2004.   

Ultimately, the body of the evidence reflects that to the extent any statement from the Veteran can be read to assert constant tinnitus since service, such a statement lacks credibility, is unsubstantiated, contradicted by the evidence of record, and may be largely driven by a pursuit of compensation.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Consequently, service connection for tinnitus based on lay contentions of continuity and chronicity since service, is not warranted.   

Furthermore, lay assertions from the Veteran as to the etiology of his tinnitus (specifically that it is service related due to acoustic trauma sustained therein) are not corroborated by any probative clinical evidence or competent medical opinion.  While the Veteran may believe his currently manifested tinnitus is related to service, he is not a medical professional with training sufficient to diagnose a medical condition or opine as to medical etiology.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and contains a sound reasoning for the conclusion).  The evidence of record does not establish continuity and chronicity of tinnitus since service either by virtue of lay or clinical evidence, or establish or even suggest a relationship between currently manifested tinnitus and service (or any incident therein).  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, for the reasons explained above, the lay statements and contentions of the Veteran as to the etiology and onset of his tinnitus are of essentially no probative value in this case.  

In summary, entitlement to service connection for tinnitus is not warranted for the reasons explained herein.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.  


ORDER

Service connection for claimed residuals of a positive tuberculosis test, to include tuberculosis itself, is denied.

Entitlement to service connection for tinnitus is denied.  




REMAND

The Veteran is seeking service connected for disorders of the lumbar spine and cervical spine.  A remand is required in conjunction with these claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration. VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(d) (2012). 

The Veteran maintains that a disorders of the lumbar and cervical spine occurred in conjunction with a motor vehicle accident which occurred in 1974.  STRs relating to that accident reflect that the Veteran sustained left tibial plateau fractures in conjunction with that accident; however, there was no mention of any symptoms, injury or diagnosis involving either the lumbar or cervical spine.  Service connection for status post left tibial plateau fracture with residual degenerative joint disease was established in a February 2008 rating action.  

The Board further observes that STRs dated from 1972 to 2004 are negative for any documentation of symptoms, injury or diagnosis involving either the lumbar or cervical spine.  However, the Board notes that private medical evidence indicates that a private MRI study of June 2002 revealed degenerating and bulging of L4-L5, a degenerated L5-S1 disc, and L5-S1 osteoarthritic changes.  A private medical evaluation of September 2004 revealed disogenic disc disease of L4-L5 and L5-S1.  A report of 2005 reveals a diagnosis of degenerative disc disease of L4-L5.  With respect to the claimed disorder of the cervical spine, Private X-ray films of June 2006 revealed C6-C7 degenerative disease.  

The Veteran's representative maintains that a VA examination is warranted in conjunction with the aforementioned claims.  In this regard, fulfillment of VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for purposes of a VA examination).  Accordingly, additional development of the claims is warranted and an examination will be ordered by virtue of this remand.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Board further points out that consideration of whether the claimed disorders are secondary to the Veteran's service-connected residuals of a left tibial fracture should be undertaken. 

It does not appear that the Veteran receives any treatment for his medical conditions through VA; however clarification of that information will be requested in this remand.  Further, on remand, the Veteran will have an opportunity to identify or submit for the record any additional pertinent information and/or evidence relating to his service connection claims.  The Board will also make inquiry as to whether the Veteran is in receipt of benefits from the Social Security Administration (SSA), and if so, a request for any pertinent SSA disability records will be made. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his service connection claims for disorders of the lumbar and cervical spine, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records.  

If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and include a copy of such in the claims file.  The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Clarify whether the Veteran has received any VA treatment since his discharge from service in 2004 and if so, all records of treatment, hospitalization and evaluations should be obtained and associated with the file.  If not, this fact should be annotated for the record.  

3.  The RO shall take steps to ascertain whether the Veteran is in receipt of Social Security Administration disability benefits.  In the event of any evidence of filing for and receipt of Social Security Administration disability benefits, the Social Security Administration shall be contacted and all pertinent documentation involving any claim for Social Security by the Veteran including any medical records and decisions that Social Security has pertaining to the Veteran shall be requested.  These records shall be associated with the claims file.  In requesting these records, the RO shall follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received must be associated with the claims file.

4.  The RO/AMC shall schedule the Veteran for a VA examination in conjunction with the pending service connection claims for disorders of the lumbar and cervical spine.  The claims file and a copy of this remand shall be made available to the examiner, who should review the entire claims folder in conjunction with this examination, to include the Veteran's service treatment records, if possible.  Such review should be so indicated in the examination report with specificity of the evidence reviewed.  In addition, the examiner is requested to consider and address in the examination report Veteran's lay statements relating to his disorders of the lumbar and cervical spine (particularly as relates to service and any pertinent incidents therein), symptomatology and onset, as appropriate.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.   

a).  The examiner is also asked to separately identify and diagnose any currently manifested disorders of the lumbar and cervical spine, describing the symptomatology associated with the diagnosed disorders to the extent possible. 

b).  For each diagnosed lumbar/cervical disorder, the examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that the disorder was incurred or first manifested during the Veteran's period of active service from April 1972 to April 1975, specifically as a result if a motor vehicle accident of April 1974.  In addition, the examiner should address the more general question of whether it is at least as likely as not that any currently manifested lumbar/cervical disorder is etiologically related to the Veteran's first period of active service (such as by virtue of chronicity and continuity of symptoms, or based on a finding that it was caused by or related to any incident or event that occurred during service).  In providing this opinion, the examiner is requested to evaluate the Veteran's lay history as appropriate and pertinent.  The supporting basis/rationale for all opinions expressed should be discussed.  If the examiner determines that it is not feasible to respond to any of the requested inquiries the examiner should explain why it is not feasible to respond.  

b.  The examiner is also requested to address the possibility that disorders of the lumbar and/or cervical spine (separately addressed) existed prior to the Veteran's third period of service from February 2003 to May 2004, given indications of diagnosed conditions of the lumbar spine shown in 2002 and of the cervical spine shown in 2006.  In this regard, the examiner is requested to address whether there is clear and unmistakable evidence that disorders of the lumbar and/or cervical spine (separately addressed) existed prior to service.  If so, an additional opinion must be provided, addressing whether the Veteran's disorder of the lumbar and/or cervical spine clearly and unmistakably increased in severity in or as a result of his active duty service, beyond the natural progression of the disease (permanently worsened beyond the natural progress of the disease).

c.  The examiner is also asked to address the related question of whether it is at least as likely as not that any currently manifested lumbar/cervical disorder was (i) incurred or first manifested during the third period of service from February 2003 to May 2004 - or in the case of arthritis, at least as likely as not manifested during the first post-service year; or (ii) is otherwise etiologically related to the Veteran's third period of active service (such as by virtue of chronicity and continuity of symptoms, or based on a finding that it was caused by or related to any incident or event that occurred during service).  

d.  The Veteran has also maintained that his claimed disorders of the lumbar/cervical spine are secondary to a service-connected status post left tibial plateau fracture with residual degenerative joint disease.  With respect to this theory of entitlement, the examiner must provide opinions as to following question: is it at least as likely as not (at least a 50 percent probability) that disorders of the lumbar and cervical spine (addressed as separate issues) were proximately caused, or aggravated (i.e., permanently worsened) beyond their natural progress, by service-connected status post left tibial plateau fracture with residual degenerative joint disease?  

If aggravation (i.e., permanent worsening) is found, to the extent possible, the examiner should identify the clinical signs, symptoms and manifestations of any such disorder which establish: (1) the degree of severity before the onset of aggravation (permanent worsening) of the disorders of the lumbar and cervical spine; and (2) the degree of severity at the onset of aggravation (permanent worsening) of these conditions.  


It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than a 50 percent); "at least as likely as not" (meaning a likelihood of at least 50 percent); or, "less likely than not" or "unlikely" (meaning that there is less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, and that his reports must be considered in formulating the requested opinion.  In providing these opinions, the examiner is requested to evaluate the Veteran's lay history as appropriate and pertinent.   If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so.  A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.  If the examiner determines that it is not feasible to respond to any of the requested inquiries the examiner should explain why it is not feasible to respond.

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Thereafter the RO should readjudicate the service connection claims for disorder of the lumbar and cervical spine, to include consideration of secondary service connection.  If the determination as to any claim being readjudicated remains adverse to the Veteran, then he and his representative should be furnished with a Supplemental Statement of the Case and should be afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


